Lore, C. J.:
The statute (Chap. 418, Sec. 4, Vol. 14, Laws of Delaware—Rev. Code, 413) requires that the applicant for a license to sell intoxicating liquor shall present a petition with certain recommendations and that each person signing said recommendation must either have read it himself or have had the same read to him. That is the positive mandate of the law. As the evidence before us discloses that the petition was not read to or read by each of the signers to the same, we hold that the law has not been complied with, that the certificate is void, and we therefore refuse the license on that ground.